DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in response to the Application filed on September 29, 2020.  Claims 1-10 are presently pending and are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 29, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “device for checking thermal states of the electric machines” and “the vehicle has four electric machines that each drive a respective wheel of the vehicle”, “the first one of the at least two electric machines is coupled to a first wheel coupled to a first axle of the vehicle, and the method further comprises, during the short-circuiting of the phases of the first one of the at least two electric machines, short-circuiting the phases of a third electric machine coupled to a second wheel coupled to the first axle” must be shown or the feature(s) canceled from the claim(s).  In regards to the device for checking thermal states of the electric machines, merely a black box has been drawn and the device has not been shown to integrate or be capable of performing the claimed operations.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device for…” and “the device configured to …” in claims 8-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 7, there is no support found in the specification for “the first one of the at least two electric machines is coupled to a first wheel coupled to a first axle of the vehicle, and the method further comprises, during the short-circuiting of the phases of the first one of the at least two electric machines, short-circuiting the phases of a third electric machine coupled to a second wheel coupled to the first axle” leaving doubt as to if the subject matter was in the possession of the inventor or a joint inventor at the time the application was filed.  There is no description within the specification or in the figures regarding “short-circuiting the phases of a third electric machine coupled to a second wheel coupled to the first axle”, resulting in there being a lack of support for these claim limitations.  Additionally, there is no description or figure showing the locations of a “first one of the at least two electric machines” and of a “third electric machine”, resulting in there being a lack of support for these claim limitations.
In regards to claim 10, there was no support found in the specification for “the device is configured to control the at least two electric machines so that no yaw torque is generated by the at least two electric machines during the short circuit” leaving doubt as to if the subject matter was in the possession of the inventor or a joint inventor at the time the application was filed.  It is noted that in Para 0017 that it is disclosed that “the device is configured to control the at least two electric machines such that no additional yaw torque is generated during the short circuit”.  However, the claim limitation does not mention no additional yaw torque and instead claims no yaw torque, resulting in it being unclear how no yaw torque is being generated by the system and resulting in there being a lack of support for these claim limitations.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a device for…” and “the device configured to…” in claims 8-10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “a device” is a generic placeholder that is modified by functional language without providing sufficient structure.  There was no language in the specification that discloses the structure of this device, resulting in there being insufficient structure for this claim to be performed.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yukawa et al. (US 20200186058; hereinafter Yukawa).
In regards to claim 1, Yukawa discloses of a method for checking the thermal state of an electric machine of a vehicle driven by at least two electric machines (Abstract Fig 37 Parts D1 and D2, Para 0496), comprising:
during travel, short-circuiting the phases of a first one of the at least two electric machines (Para 0455, 0523, 0496, Fig 40 Parts S301 and S302, Fig 41 Parts S311-S312B);
during the short-circuiting, measuring currents resulting at the first one of the at least two electric machines (Para 0485, 0502); and
during the short-circuiting, compensating for a braking torque of the first one of the at least two electric machines generated by the short circuit by providing an acceleration torque generated by a second one of the at least two electric machines (Para 0455, 0523, 0496, Fig 40 Parts S301 and S302, Fig 41 Parts S311-S312B, Fig 39).
In regards to claim 2, Yukawa discloses of the method according to claim 1, wherein the at least two electric machines are permanently excited synchronous machines (Para 0004, 0538-0540).
In regards to claim 3, Yukawa discloses of the method according to claim 1, wherein the at least two electric machines each have three phases (Para 0479, 0496, 0502, 0538-0540).
In regards to claim 8, recites analogous limitations to claim 1 above, and is therefore rejected on the same premise, aside from the additional limitation of a device for checking thermal states of the electric machines (Para 0502, 0485; wherein current sensors that detect a short circuit are a form of thermal sensors since heat is generated as a result of short circuits).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krell et al. (DE 102014214541; hereinafter Krell; already of record from IDS: See attached English translation for paragraph numbers).
In regards to claim 4, Yukawa discloses of the method according to claim 1.
However, Yukawa does not specifically disclose of the first one of the at least two electric machines drives a front axle of the vehicle, and the second one of the at least two electric machines drives a rear axle of the vehicle.
Krell, in the same field of endeavor, discloses of the first one of the at least two electric machines drives a front axle of the vehicle, and the second one of the at least two electric machines drives a rear axle of the vehicle (Para 0017, 0002, 0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method according to claim 1, as taught by Yukawa, to include the first one of the at least two electric machines drives a front axle of the vehicle, and the second one of the at least two electric machines drives a rear axle of the vehicle, as taught by Krell, in order to have the machine be operated more reliably and safely (Krell Para 0029).  
In regards to claim 5, Yukawa discloses of the method according to claim 1.
However, Yukawa does not specifically disclose of the vehicle has four electric machines that each drive a respective wheel of the vehicle.
Krell, in the same field of endeavor, discloses of the vehicle has four electric machines that each drive a respective wheel of the vehicle (Para 0017, 0002, 0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method according to claim 1, as taught by Yukawa, to include the vehicle has four electric machines that each drive a respective wheel of the vehicle, as taught by Krell, in order to have the machine be operated more reliably and safely (Krell Para 0029).  
In regards to claim 6, Yukawa in view of Krell teaches of the method according to claim 5, wherein the braking torque generated by the shorting of the first one of the at least two electric machines applies a brake to a first wheel on a first side of the vehicle and is compensated for via an acceleration torque generated by the second one of the at least two electric machines associated with a second wheel on the first side of the vehicle (Krell Para 0027-0028; wherein it is noted that a “first side” could be referred to as a left, right, front, or back side of the vehicle, among other interpretations).
In regards to claim 7, Yukawa in view of Krell teaches of the method according to claim 5, wherein the first one of the at least two electric machines is coupled to a first wheel coupled to a first axle of the vehicle, and the method further comprises, during the short-circuiting of the phases of the first one of the at least two electric machines, short-circuiting the phases of a third electric machine coupled to a second wheel coupled to the first axle (Krell Para 0027-0028).
In regards to claim 9, the claim recites an analogous limitations to claim 5 above and is therefore rejected on the same premise.  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa in view of Mutoh et al. (“Failsafe Control Methods for EVs with the Failsafe Structure Driven by Front and Rear Wheels Independently”; hereinafter Mutoh).
In regards to claim 10, Yukawa discloses of the vehicle according to claim 8. 
However, Yukawa does not specifically disclose of the device is configured to control the at least two electric machines so that no yaw torque is generated by the at least two electric machines during the short circuit.
Mutoh, in the same field of endeavor, teaches of the device is configured to control the at least two electric machines so that no yaw torque is generated by the at least two electric machines during the short circuit (Figs 17-20, Page 277).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle according to claim 8., as taught by Yukawa, to include the device is configured to control the at least two electric machines so that no yaw torque is generated by the at least two electric machines during the short circuit, as taught by Mutoh, in order to allow the yaw rate and lateral acceleration when in a failsafe drive when driving straight to remain almost the same as that during normal driving (Mutoh Page 277).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/               Examiner, Art Unit 3663